

116 HR 773 IH: To terminate the EB–5 program.
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 773IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. King of Iowa introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo terminate the EB–5 program. 
1.Termination of EB–5 program 
(a)Repeal of provisionsEffective on the date of the enactment of this Act, the following provisions are repealed: (1)Section 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)). 
(2)Section 204(a)(1)(H) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(H)). (3)Section 216A of the Immigration and Nationality Act (8 U.S.C. 1186b). 
(4)Section 610 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note). (b)ApplicabilityBeginning on the date of the enactment of this Act, the Secretary of Homeland Security— 
(1)shall cease to accept petitions and applications under any authority repealed under subsection (a); and (2)shall dismiss all pending petitions and applications described in paragraph (1). 
